Citation Nr: 0636565	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for panic disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from January 7, 1971 to 
January 27, 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is apparently some controversy in this case about 
whether the veteran failed to appear for a scheduled video 
hearing.  A letter on file from the RO to the veteran shows 
that she was originally scheduled for a video hearing to be 
held May 12, 2006.   VA records on file indicate that she 
failed to appear for the hearing. However, the veteran states 
that she presented to the RO as scheduled on May 12, 2006 and 
was never called for a hearing.  The veteran's service 
representative confirms that she signed into their office and 
reported for the hearing but that she was never called in.  
In a November 2006 brief submitted in support of this appeal, 
the veteran requested that her hearing be re-scheduled.  The 
Board finds that the hearing should be re-scheduled so that 
the veteran may have an opportunity to present testimony 
relating to this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and schedule her 
for a video conference Board hearing.  
Afterwards, the hearing transcript should 
be associated with the claims folder.

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


